Case 2:19-cv-06908-AFM Document 25 Filed 09/11/20 Page 1 of 1 Page ID #:561




 1   Erika Bailey Drake (SBN 248034)
 2
     edrake@drakeanddrake.com
     Roger D. Drake (SBN 237834)
 3   rdrake@drakeanddrake.com
     DRAKE & DRAKE, P.C.
 4   23679 Calabasas Road, Suite 403
 5   Calabasas, California 91302
     Telephone: 818.438.1332
 6   Facsimile: 818.475.1880
     Attorneys for Plaintiff
 7
 8                        UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
 9
10   JOANNE W.                            )
11                                        ) CASE NO.: 2:19-cv-6908-AFM
           Plaintiff,                     )
12                                        )
13   v.                                   ) [PROPOSED] ORDER
                                          ) AWARDING EAJA FEES AND COSTS
14
     ANDREW SAUL,                         )
15   Commissioner of Social Security,     )
16
                                          )
           Defendant.                     )
17                                        )
18
19         Based upon the parties’ Stipulation for Award of EAJA Fees (“Stipulation”),
20         IT IS ORDERED that EAJA fees are awarded in the amount of THREE
21   THOUSAND DOLLARS AND 00/100 ($3,000.00) and costs in the amount of
22   FOUR HUNDRED DOLLARS ($400.00) subject to the terms of the stipulation.
23
     DATED: 9/11/2020
24
                                          HON. ALEXANDER F. MacKINNON
25                                        UNITED STATES MAGISTRATE JUDGE
26
27
28



                                            -1-
